Citation Nr: 1027600	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected
degenerative disc disease of the lumbar spine, status post spinal 
fusion. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1996 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction was subsequently 
transferred to the Roanoke RO.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
it necessary to remand the claim for further development.  
Specifically, the Board finds that the most recent VA examination 
of record, dated in July 2009, is inadequate for rating purposes.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, 
the Board observes that the examiner stated that there was 
additional limitation of function after repetition due to pain, 
fatigue, and lack of endurance, but the examiner did not provide 
range of motion measurements indicative of the Veteran's 
functionality with this additional limitation.  Further, although 
the Veteran has described symptoms traveling down his left leg, 
the examiner only reported sensory deficits of the right leg 
without discussing the Veteran's left leg.  Finally, it would be 
helpful to the Board if the examiner could provide specific 
findings with regard to the Veteran's lumbar surgical scar. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA orthopedic 
examination to assess the current nature 
and severity of his service-connected 
degenerative disc disease of the lumbar 
spine.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  The examiner should provide 
specific findings with regard to 
additional limitation of motion that may 
result from repetitive motion, pain or 
fatigue.  Additionally, the examiner 
should document the Veteran's complaints 
with regard to his left and/or right leg 
neurological symptoms and provide specific 
objective findings with regard to any 
deficits.  Further, the examiner should 
perform a clinical evaluation of the 
Veteran's surgical scar and provided 
detailed findings with regard to size, 
appearance, and impairment.  

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claim should be readjudicated, to include 
all evidence received since the October 
2009 supplemental statement of the case.  
If the claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


